Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the second action for application #15/931218, Anti-Vibration Device For An Acoustic Device and An Audio Equipment Frame Having An Anti-Vibration Device, filed 5/13/2020.  Claims 1-22 are pending.  

Election/Restrictions
Applicant’s election without traverse of Species 13 (Figure 8) in the reply filed on 1/27/2021 is acknowledged. Claims 2, 3, 6-8, 10, 12, 16, 18, 20, and 22 are withdrawn. Claims 1, 4, 5, 9, 11, 13-15, 17, 19, and 21 are hereby examined.

Information Disclosure Statement
The information disclosure statement filed 5/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Therefore, the two foreign documents that were crossed out were not considered. The remaining documents were considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact lines must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specific structure of the “inwardly extending hook portions”. Numeral 36 in Figure 8 appears to be pointing to a rectangular block, which would not be considered a “hook”. There is additional structure depicted above and to the right of the rectangular block, and it is not clear if all of this structure is part of the hook portions, or additional structure. Additionally, the structure depicted is not clear. It is not clear how the “hook portions” engage the sound equipment. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Specification
The disclosure is objected to because in para [0062], there is a reference to the first elastic stress frame with the numeral “20” instead of “20A”. Appropriate correction is required.

The disclosure is objected to because para [0062] does not fully describe the structure of the lower portion of the second elastic stress frame, or exactly how the two stress frames and the sound equipment are connected. The disclosure only discusses the lower portion of the second stress frame as having two “inwardly extending hook portions”. However, it is not explained how these hook portions connect to the sound equipment, and Figure 8 appears to have much more structure that is not clearly visible and never explained. Therefore, the structure is unclear. Secondly, para [0062] discloses that the stress deformation portions 21 and 31 are connected but does not explain how. Therefore, it is unclear if they are merely placed on top of one another, or if there is 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 5, 9, 11, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Regarding Claim 1:
-It is claimed that the first elastic stress frame is “configured to hold the sound equipment”. However, by viewing Figure 8, the first elastic stress frame is positioned on 

Regarding Claim 4:
-It is claimed that the first elastic stress frame comprises a “linear strip shape”. This is indefinite since a “strip” does not have a designated distinct shape. 

	Regarding Claim 5:
	-It is unclear what is being defined as “contact lines”. The specification only discloses that the contact lines are angled or perpendicular and are for stabilization. It is not clear what the structure is (protrusion, slits, etc), dimensions, quantity etc. The drawings do not depict contact lines.	
-There is no antecedent basis for “the extending direction”.

	Regarding Claims 11 and 21:
	-It is claimed that the first elastic stress frame (claim 11) and additionally the second elastic stress frame (claim 21) is “configured to be mechanically fastened onto the outside of the sound equipment”. However, it is unclear how the frame is “mechanically fastened”. There is no disclosure of the first elastic stress frame having any structural connection to the sound equipment, and it appears from the figures that the stress frame is merely placed on top of the sound equipment. While the second elastic stress frame is clearly depicted as surrounding the upper end and sides of the sound equipment, it is unclear how the lower portion 36 is attached to the sound 

	Regarding Claims 13 and 15:
	-It is claimed that the first stress deformation portion is connected to the second elastic stress frame (claim 13), and more particularly to the second stress deformation portion (claim 15). However, it is unclear how they are connected. As explained above in the specification section, para [0062] discloses that the stress deformation portions 21 and 31 are connected but does not explain how. Therefore, it is unclear if they are merely placed on top of one another, or if there is some type of structural connection like a fastener.



	Regarding Claim 14:
	-There is no antecedent basis for “the side” or “the extending direction”.
	-There is insufficient antecedent basis for “the second support portion”, since a plurality of second support portions were claimed.

	Regarding Claim 17:

	-It is claimed that the second support portions comprise “inwardly extending hook portions”. However this is unclear since Figure 8 appears to have much more structure both above and to the right of the rectangular portion that “36” is pointing to that is not clearly visible and never explained. It is not clear what constitutes the “hook portions”. Therefore the structure is unclear.











Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,251,493 to Johnson et al. (hereinafter ‘Johnson’).

Regarding Claim 1, as best understood, Johnson teaches an anti-vibration device for sound equipment (col 1, ln 13-17 teaching a variety of articles such as electronics; col 6, ln 40 teaching compact disk assemblies) comprising: 
Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 4, as best understood, Johnson teaches the anti-vibration device according to claim 1, wherein the first elastic stress frame comprises a linear strip shape (Figure 3a teaching a top view of one of the possible shapes; col 17, ln 28-30 teaching ‘rectangular’), and the first support portions (126, 128; Figure 4l teaching one possible cross-section) are located at both ends that form the linear strip shape of the first elastic stress frame.  

Regarding Claim 9, as best understood, Johnson teaches the anti-vibration device according to claim 1, wherein the material of the first elastic stress frame is one selected from polymethylmethacrylate, polyacrylic acid, polyacrylate, polycarbonate, polystyrene, PE, PP, PET, PBT and ABS (col 15, ln 3-18).

Regarding Claim 11, as best understood, Johnson teaches the anti-vibration device according to claim 1, wherein the first elastic stress frame is configured to be mechanically fastened onto the outside of the sound equipment (col 22, ln 11-16 teaching adhesive or other methods of placement and teaching placing it “on or within the structure to be attenuated”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Regarding Claim 5, as best understood, Johnson teaches the anti-vibration device according to claim 4. While Johnson does not specifically teach wherein the first support portions have, on a lower end thereof, contact lines for support, the contact lines being inclined or perpendicular with respect to the extending direction of the linear strip shape of the first elastic stress frame, Johnson teaches that the exterior film covering may include perforations, holes, slits, impressions, and may have various degrees of surface roughness in order to modify the article’s performance (col 11, ln 29-36; col 12, ln 59-66.  Therefore, as best understood, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the contact lines as claimed are within the scope of the exterior options taught Johnson, and the direction of the lines would be within routine experimentation and design based on the equipment being used and the type of vibration expected from that equipment.
	
Claims 1, 9, 11, 13-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,831,923 (Meldrum) in view of Johnson.

Regarding Claim 1, as best understood, Meldrum teaches an anti-vibration device (Figures 6, 7, 21, 22), comprising:
 a first elastic stress frame (10d; Figures 6 and 7) configured to hold the sound equipment and reduce a consonance, a resonance, and a degree of distortion of the sound equipment (due to dampening vibration), the first elastic stress frame comprising a stress deformation portion (col 3, ln 63-col 4, ln 6; col 10, ln 45-61) and a plurality of 
Meldrum does not specifically teach using the anti-vibration device with sound equipment. The Examiner notes that while the anti-vibration device of Meldrum is not specifically used for sound equipment, the sound equipment itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Notwithstanding, Johnson, which is also drawn to an anti-vibration device for supporting equipment and reducing a consonance, a resonance, and a degree of distortion of the equipment (due to reduction of vibration; col 1, ln 20-22; col 4, ln 37-43; col 5, ln 52-56; col 6, ln 30-32; col 15, ln 35-42), further teaches that the equipment can be a variety of different types of equipment, including sound equipment such as CD assemblies (col 1, ln 13-17; col 6, ln 38-43). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the device of Meldrum could be used with sound equipment as taught by Johnson, since sound equipment is subject to vibrations.
	
Regarding Claim 9, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 1, but Meldrum does not specifically teach wherein the material of the first elastic stress frame is one selected from polymethylmethacrylate, polyacrylic acid, polyacrylate, polycarbonate, polystyrene, PE, PP, PET, PBT and ABS. However, this material group comprises well-known common acrylic and thermoplastic polymers. Additionally, Meldrum teaches that the stress frame may be made of “a suitable resilient material, as for example rubber, a rubber-like material or an elastomeric material” (col 4, ln 21-32) and that the material should have a “long useful life and can resist storage under all types of conditions, and also resist deterioration due to heat” (col 4, ln 29-32). Since those of skill in the art know that other than elastomers, most polymers are stiff and rigid, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the “suitable material” or polymer that has some resiliency in order to be able to properly support the load, dampen vibrations, and resist deterioration in different conditions.  Additionally, Johnson further teaches that the selection of a specific material is determined by the particular application and set of conditions, such as temperature, frequency of vibration or shock, balance of damping and/or isolation, and specifically lists polycarbonates, polyacrylates, polystyrenes, and ABS materials as suitable for use as vibration attenuating materials (col 15, ln 11-19). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use one of the materials as taught by Johnson for the anti-vibration device of Meldrum as a matter of design choice based on the 

Regarding Claim 13, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 1, and Meldrum teaches further comprising a second elastic stress frame (lower 10d in Figure 21 or 22), the second elastic stress frame having a second stress deformation portion (col 3, ln 63-col 4, ln 6; col 10, ln 45-61) and second support portions (lower ends of each of the support portions are separated by 29 along the circumference of the device thereby creating support portions), the first stress deformation portion of the first elastic stress frame (10d upper; Figure 21 or 22) being connected to the second elastic stress frame (10d lower; Figures 21 or 22; col 7, ln 64-col 8, ln 33).  

Regarding Claim 14, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 13, and Meldrum further teaches wherein the first stress deformation portion of the first elastic stress frame (upper 10d) is located on the side where the second support portions (end portions separated by 29)  of the second elastic stress frame (lower 10d) are located (Figure 22), the extending direction of the first support portions of the first elastic stress frame coinciding with the extending direction of the second support portion of the second elastic stress frame 

Regarding Claim 15, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 14, wherein the first stress deformation portion of the first elastic stress frame (upper 10d) is connected to the second stress deformation portion of the second elastic stress frame (lower 10d; Figure 22).  

Regarding Claim 19, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claim 13, Meldrum does not specifically teach wherein the material of the first elastic stress frame and the second elastic stress frame are one or a combination of at least two selected from polymethylmethacrylate, polyacrylic acid, polyacrylate, polycarbonate, polystyrene, PE, PP, PET, PBT and ABS. However, this material group comprises well-known common acrylic and thermoplastic polymers. Additionally, Meldrum teaches that the stress frame may be made of “a suitable resilient material, as for example rubber, a rubber-like material or an elastomeric material” (col 4, ln 21-32) and that the material should have a “long useful life and can resist storage under all types of conditions, and also resist deterioration due to heat” (col 4, ln 29-32). Since those of skill in the art know that other than elastomers, most polymers are stiff and rigid, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the “suitable material” or polymer that has some resiliency in 


Regarding Claims 11 and 21, as best understood, Meldrum and Johnson combined teach the anti-vibration device according to claims 1 and 13, and Meldrum further teaches wherein the first and second elastic stress frames are configured to be mechanically fastened onto the outside of the sound equipment (col 4, ln 59-61 teaching using the central bore for attachment).  





Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
However, the Examiner notes that as stated above there is not enough support for the structure of the second stress frame (which is claimed in claim 17), either in the specification or the drawings. In the interview dated 1/12/2021 before the species was elected, Ms. Svystun had indicated that the species of Figure 8 was just a combination of stress frames and therefore would cover several of the species. The Examiner had indicated that Figure 8 did not have enough support since the structure was not clear and since the stress frames did not have reference numerals of any other depicted species which would indicate a combination of other disclosed species. Ms. Svystun had suggested filing new figures to either make the structure clearer or modify the reference numerals so that it was clear which stress frames were being used in combination. The Examiner explained that any modification to the structure itself would most likely be new matter, but if only reference numerals were being amended and there was support in the specification, then this potentially could make the structure clearer. However, the Applicant did not submit any drawing amendments, and the Examiner does not see any other figure that teaches the stress frames depicted in 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form. The listed prior art includes references teaching various types of vibration dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3632